DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26-Oct-2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase “in which the parking lock is engaged, while by means of a braking device of the motor vehicle, a rolling away of the motor vehicle is prevented” is indefinite because it is unclear whether this means that 1) the parking lock is previously engaged and the braking device is concurrently actuated with the parking lock to prevent the rolling away of the vehicle; or 2) the braking device is actuated to prevent the rolling away of the vehicle until the point at which the parking lock is engaged.  For purposes of examination, this phrase will be interpreted as meaning that the braking device prevents the rolling away of the vehicle until the parking lock is engaged (see e.g. present specification, page 14, lines 6-16; “the rolling away of the motor vehicle is at least restricted until the parking lock is fully engaged”).  
Regarding claim 17, the phrase “wherein the parking lock is engaged when the measurement value falls below a predetermined threshold value” is indefinite because claim 13 previously recites that “in which the parking lock is engaged . . . the braking device comprising at least one electric motor for driving the motor vehicle [ ] completely preventing the rolling away of the motor vehicle . . . such that the vehicle remains in a stationary position.”  Thus, claim 13 recites that the parking lock is engaged when the vehicle is in a stationary position, but claim 17 subsequently conflicts with this by reciting that the parking lock is engaged when the speed falls below a threshold value.  
Regarding claim 24, the phrase “wherein the braking device is designed to completely prevent the rolling away of the motor vehicle while the parking lock is engaged” is indefinite because it is unclear whether this means that 1) the parking lock is previously engaged and the braking device is concurrently actuated with the parking lock to prevent the rolling away of the vehicle; or 2) the braking device is actuated to prevent the rolling away of the vehicle until the point at which the parking lock is engaged.  For purposes of examination, this phrase will be interpreted as meaning that the braking device prevents the rolling away of the vehicle until the parking lock is engaged (see e.g. present specification, page 14, lines 6-16; “the rolling away of the motor vehicle is at least restricted until the parking lock is fully engaged”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16-18 and 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2014/0032074) in view of Eichinger (DE 10 2013 009747).
Regarding claim 13, Hasegawa discloses a method for engaging a parking lock of a motor vehicle  (see Abstract, FIGS. 1-9) comprising: wherein in which the parking lock (PLR, PLL) is engaged (see FIG. 6, step (S16)), while by means of a braking device (MR, ML) of the motor vehicle, a rolling away of the motor vehicle is prevented (see ¶ 0067, “target motor rotation speed becomes 0 (zero)”), wherein as the braking device, an additionally provided parking device of the motor vehicle (MR, ML) different from a service brake and from a parking brake is used (see ¶¶ 0018, 0067), the braking device comprising at least one electric motor (MR, ML) for driving the motor vehicle (see ¶ 0018), and completely preventing the rolling away of the motor vehicle using the braking device by applying a holding torque to at least one shaft of the motor vehicle such that the vehicle remains in a stationary position (see ¶ 0067, “target motor rotation speed becomes 0 (zero)”).  
Hasegawa does not disclose that the motor vehicle comprises a service brake and a parking brake. 
Eichinger teaches a method for engaging a parking lock (18) of a motor vehicle (see e.g. machine translation, ¶¶ 0008-0010) comprising: wherein the motor vehicle comprises a service brake (see ¶ 0030, “service brake of the vehicle”) and a parking brake (19), in which the parking lock is engaged (see ¶¶ 0030-0033), and an additionally provided device of the motor vehicle (see ¶ 0010, “electric motor”).  
It would have been obvious to combine the service brake of Eichinger with the device of Hasegawa to provide a commonly known means that is capable of consistently and safely stopping a vehicle during operation.   It further would have been obvious to combine the parking brake of Eichinger with the device of Hasegawa to provide a redundant means of keeping the vehicle stationary during non-operation of the vehicle.  
Regarding claim 16, Hasegawa discloses that by means of at least one sensor device (NR, NL), at least one measurement value characterizing a rolling speed of the motor vehicle is recorded (see ¶ 0018), wherein the parking lock is engaged, depending on the recorded measurement value (see ¶ 0067).  
Regarding claim 17, Hasegawa discloses that the parking lock is engaged when the measurement value falls below a predetermined threshold value (see ¶ 0067).  
Regarding claim 18, Hasegawa discloses that the measurement value comprises a rotational speed of at least one wheel of the motor vehicle and the sensor device comprises at least one wheel speed sensor (see ¶ 0067), by means of which the rotational speed of the wheel is recorded, wherein the parking lock is engaged, depending on the recorded rotational speed of the wheel (see ¶ 0067).  
Regarding claim 21, Hasegawa discloses that after engaging the parking lock, the braking device is deactivated (see FIG. 7, motor torque ends at time T4 when parking lock is engaged).  
Regarding claim 22, Hasegawa discloses that the rolling away of the motor vehicle is automatically prevented by the braking device, by controlling the braking device with an electronic computing device (PLCU) of the motor vehicle (see ¶ 0088).  
Regarding claim 23, Hasegawa discloses that the initially moving motor vehicle is automatically braked via the braking device by means of the electronic computing device (PLCU) of the motor vehicle, by controlling the braking device with the computing device, whereupon by means of the braking device, the rolling away of the motor vehicle is prevented (see ¶ 0088).  
Regarding claim 24, Hasegawa discloses a motor vehicle (see Abstract, FIGS. 1-9) comprising: a parking lock (PLR, PLL), wherein a braking device (ML, MR), different from a service brake and from a parking brake, is additionally provided (see FIG. 1; see also ¶ 0067), the braking device comprising at least one electric motor (ML, MR) for driving the motor vehicle (see ¶ 0018), and wherein the braking device is designed to completely prevent the rolling away of the motor vehicle while the parking lock is engaged by applying a holding torque to at least one shaft of the motor vehicle using the electric motor such that the vehicle remains in a stationary position (see ¶ 0067, “target motor rotation speed becomes 0 (zero)”).
Hasegawa does not disclose that the motor vehicle comprises a service brake and a parking brake. 
Eichinger teaches a method for engaging a parking lock (18) of a motor vehicle (see e.g. machine translation, ¶¶ 0008-0010) comprising: wherein the motor vehicle comprises a service brake (see ¶ 0030, “service brake of the vehicle”) and a parking brake (19), in which the parking lock is engaged (see ¶¶ 0030-0033), and an additionally provided device of the motor vehicle (see ¶ 0010, “electric motor”).  
It would have been obvious to combine the service brake of Eichinger with the device of Hasegawa to provide a commonly known means that is capable of consistently and safely stopping a vehicle during operation.   It further would have been obvious to combine the parking brake of Eichinger with the device of Hasegawa to provide a redundant means of keeping the vehicle stationary during non-operation of the vehicle.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2014/0032074) in view of Eichinger (DE 10 2013 009747), as applied to claims 13 and 16-18, above, and further in view of Brandstaetter et al. (US 10,160,453).
Regarding claim 19, Hasegawa teaches that the parking lock is engaged, depending on the recorded vehicle speed (see ¶ 0067).
Hasegawa does not disclose that the measurement value comprises a rotational speed of a shaft of the motor vehicle, in particular of the engine of the motor vehicle designed for driving the motor vehicle, and the sensor device comprises at least one shaft speed sensor, by means of which the rotational speed of the shaft is recorded, wherein the parking lock is engaged, depending on the recorded rotational speed of the shaft.  
Brandstaetter teaches a method of operating a vehicle (see Abstract), wherein a measurement value comprises a rotational speed of a shaft of the motor vehicle (see col. 20, lines 34-52), in particular of the engine of the motor vehicle designed for driving the motor vehicle (see col. 20, lines 34-52), and the sensor device comprises at least one shaft speed sensor (see col. 20, lines 34-52), by means of which the rotational speed of the shaft is recorded (see col. 20, lines 34-52).   
It would have been obvious to combine the shaft speed sensor of Brandstaetter with the device of Hasegawa to provide a redundant means of measuring vehicle speed that can provide a plausibility check and/or a backup in the event of failure of the wheel speed sensor in a vehicle that comprises an engine, such as a hybrid vehicle.  
Regarding claim 20, Hasegawa teaches that a speed of the vehicle is determined and the parking lock is engaged, depending on the recorded vehicle speed (see ¶ 0067).
Hasegawa does not disclose that based on a satellite-based navigation system, a speed of the motor vehicle is determined.  
Brandstaetter teaches a method of operating a vehicle (see Abstract), wherein based on a satellite-based navigation system, a speed of the motor vehicle is determined (see col. 2, lines 34-52).   
It would have been obvious to combine the satellite based speed determination of Brandstaetter with the Hasegawa device to provide a redundant means of measuring vehicle speed that can provide a plausibility check and/or a backup in the event of failure of the wheel speed sensor.  

Response to Arguments
Applicant’s arguments with respect to claims 13 and 24 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 5, 2022